Citation Nr: 1622627	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1966 to May 1996.  The Veteran died in April 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2011, the appellant and her son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the VBMS folder.       

In January 2012, June 2013, and July 2014, the Board remanded the appeal for further development.  After completion of this development, the case has since been returned to the Board for appellate review.  

In December 2015, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2015); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  The VHA report, dated in February 2016, has been associated with the VBMS folder.  

As required by VA law and regulation, in February 2016, the Board provided the appellant and her representative copies of the VHA report and afforded her time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).  In March 2016 the appellant responded that she had no further argument or evidence to submit.  Thus, the case is again ready for Board consideration.  


FINDINGS OF FACT

1.  The Veteran died in April 2007 at his residence.  The death certificate lists the immediate cause of death as a probable myocardial infarction.  The death certificate lists contributory causes of death as hypertension and hyperlipidemia.  No autopsy was performed.   

2.  At the time of the Veteran's death, service connection was established for the following disabilities:  a low back disorder, rated as 20 percent disabling; a left knee disorder, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  

3.  The Veteran had chronic hypertension that began during his active military service.  His hypertension was also a contributory cause of his death.


CONCLUSION OF LAW

The Veteran's hypertension was incurred during active service and also contributed to his death, meeting the requirements for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant cause of death claim.  However, the Veteran was provided adequate VCAA notice for this issue in May 2007 and July 2013 VCAA letters.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection for cause of death issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Cause of Death

The appellant has contended that the Veteran's hypertension, which was a contributing cause of his death listed on his death certificate, began during his military service.  Thus, she believes the Veteran's hypertension is a service-connected cause of death.  See March 2011 Board hearing testimony.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the present case, the hypertension disorder at issue is one of the enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies if this disease is noted or shown in the record.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1335-37.  For an enumerated "chronic disease" such as hypertension shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

Dependency and indemnity compensation (DIC) is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2015).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  

A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The law also states that service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

The Veteran's spouse, when competent, can in certain instances establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.    

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.

The Veteran died in April 2007 at his residence.  The death certificate lists the immediate cause of death as a probable myocardial infarction.  The death certificate lists contributory causes of death as hypertension and hyperlipidemia.  These conditions are all nonservice-connected disabilities.  No autopsy was performed.   

At the time of his death in April 2007, service connection was established for the following disabilities:  a low back disorder, rated as 20 percent disabling; a left knee disorder, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  The combined service-connected disability rating was 40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  

However, at the time of his death, service connection had not been established for any hypertension disability.  Thus, the Board will first address whether service connection is warranted for hypertension.  

Service treatment records (STRs) revealed elevated blood pressure readings (systolic/diastolic) in June 1987 of 140/92 and in March 1995 of 148/94.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm).  All remaining blood pressure readings during service were normal.  However, upon retirement in November 1995, the military examiner specifically diagnosed the Veteran with "mild hypertension."  The Veteran was separated from service in May 1996. 

Post-service, within one month after separation, the Veteran filed a June 1996 claim for service connection for hypertension.  At a July 1996 VA examination, the Veteran reported a history of hypertension, possibly stress-related.  No formal diagnosis was rendered, and blood pressure readings on the day of the VA examination were normal.  Post-service, a VA treatment record revealed an elevated blood pressure reading (systolic/diastolic) of 132/100 in March 2001.  Subsequently, an August 2001 VA treatment record formally diagnosed stage-one hypertension.  VA treatment records dated from 2001 to 2007 document that the Veteran was treated for his hypertension up until the time of his death in April 2007.  

As to chronicity, since the disease identity of hypertension is established during his active service, there is no requirement of evidentiary showing of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  In fact, there is a presumption of service connection for a chronic disease such as hypertension, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  Here, the Veteran's hypertension is an enumerated "chronic disease", diagnosed both in-service and post-service.  See 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336-37.  The Board emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition such as hypertension in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

Thus, in the present case, the Board finds the Veteran's hypertension disability should be service-connected.  In addition, the April 2007 death certificate listed the Veteran's hypertension disability as a contributory cause of death.  There is no contrary medical opinion of record.  VA Fast Letter 13-04 (Mar. 22, 2013), instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See Veterans Benefits Administration (VBA) Manual M21-1, IV.iii.2.A.1.B.  

Accordingly, service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


